DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements dated 11/3/2020 have been considered and made of record.  Note, Foreign Patent Documents 10 and 11 were lined through because the provided document was not the same as the abstract provided.  Foreign Patent Documents 1, 17, 18 and 19 were lined through because copies were not provided with the IDS.  It is also noted that while Foreign Patent Documents 20, 23, 24, 27 and 33 were considered, the subject matter of these references did not appear to be related to the subject matter of the instant application.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2, 4, 6-8, 10-13 and 15 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Sato et al.(JP 2003-47459 with .
With respect to claim 1, the reference of Sato et al. discloses a dish (Fig. 4) that includes: a polymeric base (3) (¶[0013] of the machine translation) having a circular dish region (1), an upwardly extending sidewall (2) and a corner formed between the bottom (1) and the sidewall (2); a channel (formed by ridge (7)) in an interior surface of the base (3) at the corner; a base stacking ring (7)(ridge) in an exterior surface of the base at the corner; wherein each of the circular dish region, the upwardly extending sidewall and the corner have a thickness.  While the reference is silent to the specifics of the thicknesses of the base, sidewall and corner, the reference discloses that the device is formed using sheet molding or vacuum forming.  
The reference of Homent et al. discloses that when forming a polymer container using sheet plastics as is disclosed by the reference of Sato et al., the thickness of the molded article is relatively uniform (col. 5, line 6-22).
In view of this disclosure, one of ordinary skill in the art would recognize that the thicknesses of the base, sidewall and corner of the reference of Sato et al. would inherently meet the claim limitation of thicknesses being within 30% of one another.
If not, it clearly would have been well within the purview of one having ordinary skill in the art to ensure that the molding process of making the base would result in a uniform thickness as suggested by the reference of Homent et al.
With respect to claim 2, in the absence of further recited structure defining “base vent”, the openings or spaces (8)(Fig. 3) of Sato et al. can be considered base vents since the openings allow venting from the bottom of the base surface relative to the ridge (7) on the bottom of the base.

With respect to claim 6, the dish of Sato et al. further includes a polymeric lid ((4) or (6))(¶[0013] of the machine translation).
With respect to claim 7, the lid (4)(6) includes a circular lid region (6), a downwardly extending sidewall (5) and a corner between the lid region (6) and sidewall (5); a groove (formed by ridge (9)) in an interior surface of the lid at the corner; a lid stacking ring (ridge)(9) in an exterior surface of the lid at the corner; wherein each of the circular lid region, the downwardly extending sidewall and the corner have a thickness.  While the reference is silent to the specifics of the thicknesses of the base, sidewall and corner, the reference discloses that the device is formed using sheet molding or vacuum forming.  
The reference of Homent et al. discloses that when forming a polymer container using sheet plastics as is disclosed by the reference of Sato et al., the thickness of the molded article is relatively uniform (col. 5, line 6-22).
In view of this disclosure, one of ordinary skill in the art would recognize that the thicknesses of the lid, sidewall and corner of the reference of Sato et al. would inherently meet the claim limitation of thicknesses being within 30% of one another.
If not, it clearly would have been well within the purview of one having ordinary skill in the art to ensure that the molding process of making the lid would result in a uniform thickness as suggested by the reference of Homent et al.
With respect to claim 8, the lid (4) further includes at least three ribs (13)(Fig. 2) extending downwardly from the interior surface of the lid at the corner so as to create space (12) between the lid (4) and base (3).
With respect to claim 10, the ribs (13) are arranged equidistant from one another (Fig. 2).

With respect to claim 12, the vents (10) are arranged equidistant from one another (Fig. 2).
With respect to claim 13, the ribs (13) and vents (10) are co located in the lid (4)(Fig. 2).
With respect to claim 15, when stacked one on top of the other, the base stacking ring (7) of the top dish fits within the lid stacking ring (9) of the other dish (Fig. 4).

Claims 3 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Sato et al.(JP 2003-47459 with corresponding machine translation) as evidenced by the reference of Homent et al.(US 6,540,078).
The references of Sato et al. and Homent et al. have been discussed above with respect to claim 1.
With respect to claim 3, while the reference of Sato et al. discloses at least three base vents (8), claim 3 differs by reciting that the device includes at least four base vents.
In the absence of a showing of unexpected results, it would have been well within the purview of one having ordinary skill in the art to determine the optimum number of vents based merely on the size and/or intended use of the device while maintaining the efficiency of the device.
With respect to claim 9, while the reference of Sato et al. discloses the use of ribs (13), the reference is silent with respect to the shape of the ribs.  
.

Claims 5 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Sato et al.(JP 2003-47459 with corresponding machine translation) as evidenced by the reference of Homent et al.(US 6,540,078) in view of Sorensen (US 4,966,744).
The references of Sato et al. and Homent et al. have been discussed above with respect to claim 1.
Claims 5 and 14 differ by reciting that the stacking rings of the base and the lid each are interrupted by a gate.
The reference of Homent et al. discloses that polymer containers can be formed using injection molding or vacuum forming (col. 5, line 6-22).
The reference of Sorensen discloses that it is known in the art to have gates when injection molding a petri dish (col. 2, lines 65-68).
In view of these teachings and in the absence of a showing of unexpected results, it would have been obvious to one of ordinary skill in the art to manufacture the components of the primary using injection molding as an alternative means recognized in the art to manufacture a culture dish.  In the absence of a showing of unexpected result, the location of the gate resulting from the manufacture of the components would have been merely an obvious matter of design choice while still providing the required structure of the device of the primary reference.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The reference of Byers (US 2012/0125936) is cited as prior art that pertains to a culture dish that include vents in the lid structure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM H BEISNER whose telephone number is (571)272-1269. The examiner can normally be reached on Mon-Fri from 8am to 5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL A MARCHESCHI, can be reached on (571)272-1374. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/William H. Beisner/
Primary Examiner
Art Unit 1799 



WHB